IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TERRY GAYNOR,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1426

MECO GAYNOR INOD & OBO
OCTAVIUS B. THORNTON,

      Appellee.

_____________________________/

Opinion filed December 29, 2017.

An appeal from the Circuit Court for Duval County.
John I. Guy, Judge.

Terry Gaynor, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      Appellant challenges an order summarily denying his motion to dissolve a

domestic violence injunction. In his motion, he alleged that the injunction had

served its purpose and was no longer necessary because he had not had any contact

with the other party for the past 8 years, and he did not have any reason to be in

contact with her in the future. He further alleged he had a change in circumstances
because he was currently imprisoned, and the injunction prevented him from

participating in re-entry and work release programs. His motion was legally

sufficient, and thus the court’s summary denial without affording appellant a

meaningful opportunity to be heard violated due process requirements. See Kugler

v. Joosten, 58 So. 3d 323 (Fla. 1st DCA 2011); Colarusso v. Lupetin, 28 So. 3d
238, 239 (Fla. 4th DCA 2010). Thus, we REVERSE and REMAND for further

proceedings.

B.L. THOMAS, C.J., and WOLF and RAY, JJ., CONCUR.




                                       2